 

Exhibit 10.3

  

[tlogo.jpg]

3000 John Deere Road, Toano, VA 23168

Phone: (757) 259-4280.● Fax (757) 259-7293

www.lumberliquidators.com

 



 

April 24, 2015

 

VIA EMAIL (gregoryawhirleyjr@gmail.com)

 

Mr. Gregory A. Whirley, Jr.

8100 Hillcreek Drive

Midlothian, Virginia 23112

 

Re:Offer Letter

 

Dear Greg:

 

This letter confirms our offer of employment to you with Lumber Liquidators
Holdings, Inc. or one of its subsidiaries (individually and collectively, as
applicable, “Lumber Liquidators” or the “Company”). The details of our offer are
as follows:

 

·Title: Interim Chief Financial Officer (“CFO”) and Senior Vice President
(“SVP”), Finance. If you are not appointed as CFO, your title will be SVP,
Finance upon the appointment of a CFO.

 

·Location: Toano, Virginia

 

·Reports to: Chief Executive Officer when you are the Interim CFO and SVP,
Finance, and as SVP, Finance, you will report to the CFO.

 

·Estimated Start Date: May 4, 2015 (actual start date to be mutually determined
and finalized between you and Rob Lynch)

 

·Annual Base Salary: $300,000. Lumber Liquidators currently processes payroll on
a weekly basis.  This is subject to change.  We strongly encourage employees to
receive their pay via direct deposit. You will receive more information about
direct deposit during your orientation.

 

·One-Time Sign-On Bonus: $75,000 gross before taxes and other legally required
deductions. This amount will be paid to you on the first regular pay period
following thirty (30) days of your actual start date. In the event that within a
year of commencing your employment with us, you voluntarily terminate your
employment with Lumber Liquidators without Good Reason, or your employment with
Lumber Liquidators is terminated for Cause as defined below under the Change of
Control section of this offer letter, you will repay to Lumber Liquidators the
full gross amount of this bonus within ten (10) days of your last day of
employment.

 

1

 

  

·Incentive Plan: You will be eligible to participate in the Annual Bonus Plan
for Executive Management (the “Bonus Plan”). Your 100% target payout under the
Bonus Plan will be equal to 50% of your annual base salary, with the opportunity
to earn a maximum of 200% of your target payout based on Lumber Liquidators’
performance against certain financial objectives. In 2015, any earned bonus
payout will be pro-rated for your date of hire in 2015. Notwithstanding the
foregoing, the awarding (or decision not to award) a payment under the Bonus
Plan and the amount thereof, is a decision left to the sole discretion of Lumber
Liquidators. Further, the Bonus Plan is subject to amendment, modification
and/or termination by Lumber Liquidators in its sole and absolute discretion. To
the extent there is any conflict between this Offer Letter and the language of
the Bonus Plan, the Bonus Plan shall control.

 

·Equity: Lumber Liquidators will recommend to the Compensation Committee of its
Board of Directors that you receive an award of equity with a total cumulative
value of $300,000.  Lumber Liquidators will recommend that 75% of such award be
options and 25% be restricted stock.  The valuation of the options will be made
using the Black-Scholes-Merton method as of the date of award and the valuation
of the restricted stock will be made using the fair market value of the shares
on the grant date.   If approved by the Compensation Committee, any award will
be granted under, subject to and governed by the 2011 Equity Compensation Plan,
and shall be evidenced by a grant agreement.  The agreement will specify, among
other things, the vesting schedule, consequences of termination of employment
and other applicable terms and conditions.  The timing and amount of any such
award to you is subject to the discretion of the Compensation Committee and the
Board of Directors.  As an employee, you will be subject to the expectations and
restrictions of Lumber Liquidators’ Insider Trading Policy, a copy of which is
provided at the time of hire and is available upon request to Human Resources.

 

·Severance: In the event your employment with Lumber Liquidators is terminated
by the Company without Cause, or you choose to resign with Good Reason, the
Company will pay you severance in the form of salary continuation in the amount
equivalent to your base salary in effect as of your termination date for
fifty-two (52) weeks, subject to standard payroll deductions and withholdings.

 

·Change of Control: If within six (6) months following a Change of Control: (i)
your employment is terminated by the Company without Cause, or you choose to
resign with Good Reason; and (ii) you execute a general release of all claims in
favor of the Company and allow that general release to become effective; then
the Company shall pay you, as a lump sum severance, the equivalent of twelve
(12) months of your base salary in effect as of your termination date, subject
to standard payroll deductions and withholdings.

 

For purposes of this offer letter, “Change in Control” means any of the
following events:

 

(a)any person, including a “group” as defined below, acquires ownership of the
Common Stock that, together with the Common Stock already held by such person or
group, represents more than 50% of the total fair market value or total voting
power of the then outstanding Common Stock;

 

2

 



 

(b)any person, including a “group” as defined below, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) ownership of Common Stock possessing 30% or more of the
total voting power of the Common Stock;

 

(c)a majority of members of the Board is replaced during a twelve-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to such appointment or election; or

 

(d)any person, including a “group” as defined below, acquires (or has acquired
during the 12-month period ending on the date of the most recent acquisition by
such person or persons) assets from the Company having a total gross fair market
value of 40% or more of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions.

 

The term “group” shall have the same meaning as in Section 13(d)(3) of the
Securities Act of 1933, modified as may be necessary to comply with the
requirements of Treasury Regulations Section 1.409A-3(i)(5)(v). This definition
of “Change of Control” is intended to satisfy the requirements of Treasury
Regulations Section 1.409A-3(i)(5), the terms of which are incorporated herein
by reference.

 

For purposes of this offer letter, “Cause” shall mean:

 

·conviction of, or a plea of “guilty” or “no contest” to, a felony under the
laws of the United States of any state thereof, or any crime involving
dishonesty or moral turpitude;

·participation in any fraud against the Company;

·breach of any fiduciary, statutory, contractual or common law duty owed by you
to the Company;

·unauthorized use or disclosure of the Company’s confidential information or
trade secrets;

·dishonesty, fraud, misconduct, or gross negligence with respect to the business
of the Company;

·failure to perform your job duties, or refusal to abide by or comply with
reasonable directives of the Company;

·intentional damage to any property of the Company;

·failure to comply with the Company’s policies or rules as determined by the
Board of Directors;

·conduct by you which in the good faith and reasonable determination of the
Company demonstrates gross unfitness to serve; or

 

3

 

  

·incapacity to perform the essential functions of your job for a period of
ninety (90) calendar days, or for at least sixty-five (65) business days within
a twelve (12) month period provided that the Company shall act upon this
provision only in full compliance with the Family and Medical Leave Act
(“FMLA”), the American with Disabilities Act (“ADA”), and other applicable
statutes and regulations.

 

For purposes of this offer letter; “Good Reason” shall mean:

 

·a forced relocation of you by the Company to a location that is more than 50
miles from your then current location; or

·a willful and sustained reduction, by the Company, of your base salary to an
amount substantially below $300,000 per year.

 

·Performance Review and Merit Increase: Your performance will be reviewed
periodically with you by your supervisor, but no less than annually. Merit
increases are discretionary based on performance and business considerations.

 

·Benefits Eligibility: You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those plans.

 

·Paid Time Off (PTO): Per the terms and conditions of the Lumber Liquidators
Paid Time Off (PTO) Policy, located on Lumber Liquidators intranet, you will
accrue hours of PTO based on weeks worked, up to a maximum of 200 hours in your
first year of employment.  You will continue to accrue hours of PTO based on
weeks worked, at this level until you reach the next milestone.

 

·Holidays: Lumber Liquidators observes six scheduled holidays each year. Those
holidays currently are New Year’s Day, Memorial Day, Independence Day, Labor
Day, Thanksgiving Day, and Christmas Day. The holiday schedule is established in
advance of each year and is subject to change.

 

This offer of employment is contingent on (1) satisfactory results of a drug
screening test, background verification, (2) your executing the Confidentiality,
Non-Solicitation and Non-Competition Agreement, and (3) your ability to show
that you are eligible to work in the United States. 

 

On your first day of employment, you will be required to provide your social
security card for payroll purposes, and proof of identity and employment
eligibility in order to complete an Employment Eligibility Verification (I-9)
form. A list of acceptable documents is enclosed. Please note that, if you do
not have one document from List A, you must bring one document from List B and
one document from List C.

 

Please ensure that you bring the proper documentation with you on your first day
of employment. Your subsequent failure to provide the necessary documentation as
required by federal law may result in the termination of your employment. Please
note that your name for payroll purposes must match exactly with your social
security records. To expedite the orientation process, please complete the
attached forms and bring these with you on your first day.

 

4

 

  

Please acknowledge your acceptance of this offer by signing and returning a copy
of this letter and the Incorporated Documents, all in their entirety, to me via
email at swhitehouse@lumberliquidators.com or confidential fax at (855) 234-7165
no later than April 27, 2015. By signing this offer, you are, among other
things, representing to Lumber Liquidators that there are no legal or equitable
agreements or restrictions that would prevent, limit, impair or otherwise
compromise your ability to comply with the terms of this offer and perform on
behalf of Lumber Liquidators. A copy of the letter is enclosed for your records.
The Lumber Liquidators’ mailing address is 3000 John Deere Road, Toano, Virginia
23168.

 

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time. You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

 

If you have questions regarding any of the above, please feel free to contact me
by telephone at (757) 566-7484 (office) or (757) 268-7815 (mobile), or by email.

 

We look forward to you joining the Lumber Liquidators team and working with you
to further our success.

 

Sincerely,

 

/s/ Sandra C. Whitehouse

 

Sandra C. Whitehouse

SVP, Chief Human Resources Officer

 

ACKNOWLEDGEMENT and AGREEMENT: As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents. I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, any monies owed for reimbursement of
expenses or other sums under this offer letter will be deducted from my final
paychecks.

 

Signature:  /s/ Gregory A. Whirley, Jr.   Date:  April 24, 2015   Gregory A.
Whirley, Jr.      

 

cc:Rob Lynch

 

Attachments: Direct Deposit Form

Electronic Payroll Deposit Options

State Tax Form

Confidentiality, Non-Solicitation and Non-Competition Agreement

Annual Bonus Plan for Executive Management

 

5

